Citation Nr: 0800092	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-28 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 through 
August 1977; she had subsequent unverified reserve component 
service.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran's GERD manifested during active service, and 
establishes that GERD was not diagnosed until nearly 15 years 
had elapsed after the veteran's service discharge.

2.  The medical evidence and opinion establishes that GERD 
was not proximately caused by the veteran's service-connected 
bronchitis, and the service-connected bronchitis does not 
aggravate the diagnosed GERD.


CONCLUSION OF LAW

The criteria for service connection for GERD are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for 
gastroesophageal reflux disease (GERD).  For service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The veteran in this case clearly has a current diagnosis of 
GERD.  See VA outpatient treatment records dating from June 
1997 to the present; January 2007 VA examination report.  
Thus, the medical evidence establishes that the veteran meets 
the first criterion, the presence of a current disability.  
The Board must next consider whether the veteran has 
established in-service incurrence or aggravation of GERD and 
whether there is a medical link, a nexus, between the 
veteran's service, or a service-connected disability, and the 
GERD for which she seeks service connection.  

The veteran's service medical records were reviewed.  The 
June 1974 enlistment examination is normal as it relates to 
GERD or any gastrointestinal disability.  The treatment 
records during service are devoid of evidence of medical 
diagnosis or treatment of GERD, including records of 
inpatient hospital treatment.

The earliest notation of diagnosis of GERD, in the clinical 
records associated with the claims file, is in June 1997 VA 
outpatient treatment records.  This is 20 years following the 
veteran's service discharge.  The examiner who conducted VA 
examination in January 2007 indicated that the veteran's 
symptomatic onset of GERD was in 1991, when nearly 15 years 
had elapsed after the veteran's service discharge.  The post-
service clinical evidence and the January 2007 opinion 
establish that the veteran's GERD was not medically diagnosed 
or symptomatically manifested until many years after the 
veteran's service discharge, and establish that the veteran 
did not manifested GERD proximate to her service or 
chronically and continuously following her service.  

There is nothing in the claims folder suggesting that this 
diagnosis is directly related to the veteran's service, or 
that the symptoms were manifested chronically and 
continuously following the veteran's service discharge.  
Thus, service connection is not warranted under 38 C.F.R. 
§ 3.303. 

Also, service connection may be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be granted if a service-connected 
disability aggravates another condition.  When a nonservice-
connected condition is aggravated by a service-connected 
condition, service connection is warranted, but the veteran 
shall be compensated for the degree of disability - but only 
that degree - over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The evidence in this case raised a claim for GERD as 
secondary to the service-connected bronchitis.  An August 
2003 statement by the veteran's VA treating physician states 
that it is "very possible" that the cough from the existing 
condition of chronic bronchitis is causing significant and 
persistent reflux due to increased abdominal pressure.  The 
physician did not expound on this suggested causal 
connection.  

Stating that a connection is "very possible" is, however, 
speculative.  Such a statement is too vague and speculative 
to warrant any probative weight.  Medical opinions expressed 
in terms of "may" also imply "may" or "may not," and are 
too speculative to establish a plausible claim by themselves.  
Because of the speculative nature of this opinion, it is 
insufficient to provide a medical nexus in favor of the 
veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Thus, the RO properly ordered a VA examination to 
further discuss the nature and etiology of the veteran's 
GERD.

The January 2007 VA examination report shows that the 
examiner reviewed the veteran's treatment records in 
association with the examination.  The examiner reported that 
GERD manifested itself in 1991 and worsened until the veteran 
had her gall bladder removed in 2006.  The examiner diagnosed 
GERD with bile acid reflux and bloating and diarrhea.  The 
examiner opined that it was less than likely ("less likely 
as not") that the veteran's GERD was secondary to her 
service-connected asthma, as the GERD manifested many years 
after service.  In other words, since the veteran's asthma or 
bronchitis manifested many years prior to the diagnosis of 
GERD, it is unlikely that the asthma/bronchitis caused the 
GERD.  

The examiner further opined that the veteran's service-
connected bronchitis was aggravated by the GERD, but that it 
was unlikely that the GERD or other gastrointestinal 
disorders were aggravated by the service-connected 
bronchitis, in the absence of severe nocturnal sleep apnea.  
This opinion clearly does not support an allegation that the 
veteran's GERD is proximately due to or aggravated by the 
veteran's service connected disabilities.

There are no further opinions in the record addressing the 
etiology of the veteran's GERD.  To summarize, there is one 
medical opinion favorable to the claim, but that opinion is 
speculative.  One medical opinion is negative to the 
veteran's claim, and is unfavorable to the claim under each 
applicable legal theory.  The unfavorable medical opinion is 
highly persuasive, since the unfavorable examination report 
includes discussion of the medical evidence of record, 
includes discussion of the favorable but speculative opinion, 
and provides a rationale for the conclusions drawn.  No 
opinion other than the speculative August 2003 opinion 
supports a causal connection between the veterans's GERD and 
her service connected disabilities.  

Because the unfavorable medical opinion is of greater 
persuasive value and weight than the favorable but 
speculative opinion, the preponderance of the evidence, 
therefore, is against the veteran's claim.  Thus, the benefit 
of the doubt doctrine is not for application. See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  In the absence of 
competent medical evidence relating the veteran's GERD to an 
established event, injury, or disease during active service, 
or to a service-connected disability, entitlement to service 
connection is not warranted.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of her claim for entitlement to service 
connection for GERD.  Sufficient evidence is available to 
reach a decision and the veteran is not prejudiced by 
appellate review at this time.


VA sent the veteran letters in May 2002, July 2003, and June 
2007 informing her of the evidence necessary to establish 
entitlement to service connection for GERD.  The May 2002 
letter advised the veteran of what was necessary to establish 
her claim, what evidence she was expected to provide, and 
what VA would obtain on her behalf.  The May 2002 letter, 
which was prior to the initial adjudication of her claim in 
July 2002, advised the veteran that she could submit her own 
statements or statements from others to support her claim, 
and to advise VA "about any additional information or 
evidence" she wanted VA to attempt to obtain.  This 
information was sufficient to notify the veteran to submit 
any relevant evidence in her possession.  The June 2007 
letter specifically advised the veteran to submit any 
relevant evidence in her possession.  Thus, these letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2007).  

The June 2007 letter also informed the veteran of the type of 
evidence necessary to establish an effective date and a 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA's duty to notify the veteran is 
met in this case.  Although the veteran did not receive this 
notice prior to initial adjudication of her claim, no 
prejudice results from such delay.  The information as to 
assignment of a rating and effective date following a grant 
of service connection is moot in this case, since the claim 
of service connection has been denied.

VA also has a duty to assist the veteran in substantiating 
her claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, her service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran was also afforded a VA examination and the January 
2007 report is of record.  The veteran has not notified VA of 
any additional available relevant records with regard to her 
claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  




ORDER

Entitlement to service connection for GERD is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


